Citation Nr: 1143195	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO. 07-32 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a diabetic ulcer with osteomyelitis of the right foot, resulting in a below-the-knee amputation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to August 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran provided testimony at a September 2007 hearing before an RO Decision Review Officer. A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he underwent a right lower extremity below-the-knee amputation due to inadequate care provided by VA that resulted in a diabetic ulcer and progressed to infection and osteomyelitis. A report of a VA examination and opinion that was provided in May 2007 generally indicates that the Veteran's below-the-knee amputation was not as result of VA fault or an event not reasonably foreseeable.

As the Veteran's representative noted in a September 2011 Informal Hearing Presentation, in June 2007, after the May 2007 VA examination, detailed records of private treatment leading up to and including the amputation in April 2007 were received. The representative asked that the case be remanded for an opportunity for the VA examiner to reassess his opinion after reviewing the private records of treatment received subsequent to the May 2007 VA examination. The Board does not have the medical expertise to assess whether the private medical records of treatment reflect fault or the occurrence of an event not reasonably foreseeable attributable to VA care. As requested by the Veteran's representative, the Board will remand this matter to obtain a supplemental medical opinion from the examiner. See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (the Board is not competent to supplement the record with its own unsubstantiated medical conclusions, and if the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Also, in a detailed letter dated in March 2007, prior to the below-the-knee amputation, the Veteran's private physician noted among many other matters that the Veteran's chronic ulcer seemingly began from excess friction by an improper prosthetic device. The purpose of the letter was not to support the Veteran's 38 U.S.C.A. § 1151 claim but rather to request that VA assist in providing what could prove to be costly medical care to help prevent the need for an amputation. 

The Veteran has described this prosthetic device as having been provided by a contractor to whom he was referred by VA. Although the VA examiner acknowledged statements of the Veteran relating the infection to prescription of improper prosthetics, the examiner did not address this possibility in providing his opinion that VA was not at fault in the treatment that culminated in the need for a below-the-knee amputation. The VA examiner's opinion is incomplete in this regard and corrective action must be requested. See 38 C.F.R. § 4.2.

Additionally, the relevant records of the treatment provider who provided the prosthetics must be obtained. See 38 U.S.C.A. § 5103A(a)-(c). 

Further, the RO/AMC must take all necessary efforts to determine whether the prescription of the prosthetic device or devices in question or approval, fitting, or instructions as to continued use of the device or devices was provided by a VA employee or a facility over which the VA has direct jurisdiction. See 38 U.S.C.A. § 1151(a)(1) (treatment at issue must have been provided by Department employee or at facility over Department facility as defined in section 38 U.S.C.A. § 1701(3)(a)); 38 U.S.C.A. § 1701(3)(a) (defining the applicable limited subset of "facilities of the department" referenced at 38 U.S.C.A. § 1151(a)(1) as "facilities over which the Secretary has direct jurisdiction."). 

Also, the RO/AMC must seek to obtain any additional relevant VA records of treatment for the period from September 2006 forward and records relating to VA surgery and treatment of the right foot prior to October 2005. Currently only VA records of treatment from October 2005 to September 2006 have been obtained and associated with the claims file. See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers that he considers to be relevant to his development of a diabetic ulcer and need for a right lower extremity below-the-knee amputation.

(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any relevant records that have not been previously received from each health care provider the Veteran identifies or that are reasonably identified in the record or in this remand. 

(b) The records sought must include those of the contractor or other treatment provider who provided the prosthetics used by the Veteran during the time of development of his diabetic ulcer.

(c) The records sought must include relevant records of VA treatment from January 2005 to October 2005 and from September 2006 to June 2007.
 
(d) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. The RO/AMC must make a determination as to whether the treatment provider who provided the prosthetic or prosthetics that the Veteran alleges caused his diabetic ulcer was a VA employee or provided the services in a facility directly under VA's jurisdiction. A memorandum or other written determination of the RO/AMC as to this finding must be placed in the claims file.

3. The RO/AMC must forward the claims file to a physician with appropriate expertise for a supplemental medical opinion.

The following considerations will govern the examination:

(a) The claims folder, including all relevant medical records, and a copy of this remand, will be reviewed by the physician. The physician must acknowledge receipt and review of the claims folder and the relevant medical records obtained.

(b) The RO/AMC must inform the physician as to the name of the treatment provider who provided the Veteran's prosthetics of the right lower extremity, and whether the treatment provider who provided the prosthetic or prosthetics that the Veteran alleges caused his diabetic ulcer was a VA employee or whether the services were provided in a facility directly under VA's jurisdiction. 

(c) The physician must provide an opinion as to whether the Veteran developed a diabetic ulcer as a result of prescription of an improper prosthetic device for the Veteran's right lower extremity. 

(d) If the physician finds that the diabetic ulcer was caused by an inadequate or improper prosthetic device, the examiner must provide an opinion as to whether services pertaining to use or prescription of the device were provided by a VA employee or at a VA facility.

(e) The physician must provide an opinion as to whether VA treatment providers were too slow to treat the Veteran's diabetic ulcer or provided inadequate care of the Veteran's diabetic ulcer and infection once it had developed. This should include an opinion as to whether ulceration or infection was diagnosed and treated by VA treatment providers in a timely manner.

(f) With consideration of the findings of paragraphs (b)-(e), directly above, the physician must provide an opinion as to whether the Veteran's development of a diabetic ulcer and subsequent need for a below-the-knee amputation of the right lower extremity was caused by hospital care, medical or surgical treatment, or examination furnished by a VA employee or in a VA facility under the direct jurisdiction of VA.

(g) The physician must further provide an opinion as to whether the diabetic ulceration, infection, or below-the-knee amputation was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the treatment in question, or was the result of an event not reasonably foreseeable.

(h) In all conclusions, the physician must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

3. Readjudicate the issue on appeal. If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

